DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters (see objections below).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  At least paragraph [0071] lists publications not presented in a separate paper. Applicants are encouraged to carefully review the specification for any other such instances. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(1). The drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Pages 30-36 of the drawings appear to be duplicates. Applicants should verify such and submit a full set of replacement drawings only containing a single set of all figures to ensure proper drawings are included. 
The drawings (Figs. 1A, 3A, 5A, 5B, 6, 7A-7C, 9A, 9B, 11-15, 17-20, 22-31, and 33-39) do not have satisfactory reproduction characteristics. The drawings appear to be pictures or computer drawings with shaded areas which will not result in clear figures when printed. 
The drawings are objected to under 37 CFR 1,84(m). The drawings are improperly shaded (Figs. 1A, 3A, 5A, 5B, 6, 7A-7C, 9A, 9B, 11-15, 17-20, 22-31, and 33-39). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
The drawings are objected to under 37 CFR 1.84(h)(3). The drawings (Figs. 1A, 3A, 5A, 5B, 6, 7A-7C, 9A, 9B, 11-15, 17-20, 22-31, and 33-39) do not appear to have proper sectional views. It is noted that the cross sections may be cross hatched but such is not clear from the drawings (see above). The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0001], of the as-filed specification, reference is made to parent applications (16858041 and 16924504) which have now matured into US Pat. Nos. 10927627 and 11255147, respectively.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowable if the objections above are addressed.
The following is a statement of reasons for the indication of allowable subject matter: 
Carr et al. (US 9810035), Preiss et al. (US 20170030693), Wells (US 20190106956), Covalt et al. (US 20190368293), Covalt et al. (US 20180080298), and Younger (US 20180163497) appear to be the closest art when viewing the various claimed structures and methods. This art discloses systems, structures, and methods of providing and/or using a disposable (single use) setting tool in a wellbore. This art, in general, discloses the sliding pistons moved by the detonation or deflagration of a power charge or initiator. The Carr and the Covalt disclosures generally teach a piston having the initiator at least partially therein but do not teach the claimed initiator and holder. Preiss teaches an initiator holder and an initiator. Carr and Younger allude to power charges that vary dimensionally along a longitudinal axis.
Carr, Preiss, Wells, Covalt ‘293, Covalt ‘298 and Younger fail, alone or in combination, to disclose or fairly suggest the detailed limitations describing the positional relationship of the claimed structure and the method of use. Particularly the detailed relationship between the power char4ge shape and the piston cavity. The examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the combined limitations of the instant invention, from the relevant references, without the benefit of hindsight reasoning or extensive experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/29/2022